UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: February 28, 2015 Date of reporting period: August 31, 2014 Item 1. Reports to Stockholders. The American Trust Allegiance Fund One Court Street Lebanon, New Hampshire03766 Semi-Annual Report For The Six Months Ended August 31, 2014 American Trust Allegiance Fund October 2014 Dear Fellow Shareholders, Many investors feel they are subject to a stock market that moves on waves of fear and greed. To be a contrarian investor, then, would imply investing based on the opposite behavioral states of courage and discipline. We profess to you that we have a strong and stubborn contrarian streak, borne of a philosophical belief that in dealing with crowd mentality, it is best to stray from it. So we stand before you not having beaten the crowd, but rather, having been beaten by it—although not terribly so. Nevertheless, we stand before you with our courage and discipline intact. We’ll return to that topic in a moment. The performance of the American Trust Allegiance Fund (the “Fund”) during the six months ended August 31, 2014 (that constitute the measurement period for this Semi-Annual Report) was a total return of 8.49% versus 8.84% for the S&P 500® Index. For the calendar 2014 year-to-date period ended August 31, which is an eight-month period, the return comparison stands at 8.21% for the Fund versus 9.89% for the S&P 500® Index. See annualized returns below for standardized performance. Of the 2014 year-to-date relative performance, almost half of the difference between the Fund and the S&P 500® Index can be attributed to the lack of healthcare exposure in the Fund. The exhibit on the following page shows year-to-date performance by sector, and sector weightings for the S&P 500® Index as compared to the Fund. Lack of healthcare exposure through August contributed approximately 0.64% (or 64 basis points) of underperformance. This was by far the largest sector weight contributor to the Fund’s performance. Annualized returns as of 8/31/14 Since One Five Ten 15 Inception Year Year Year Year (3/11/97) Allegiance Fund 22.88% 14.47% 7.88% 4.17% 7.07% S&P 500® Index 25.25% 16.88% 8.38% 4.78% 7.26% Gross expense ratio: 1.88% Net expense ratio: 1.45% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-385-7003.There are contractual fee waivers through 6/27/15. 2 American Trust Allegiance Fund Partially offsetting this, and the second largest contributor in terms of attribution, was our overweight in the technology sector. This added 0.33% to performance. We continue to favor the technology sector, finding it to be attractively priced relative to its growth potential. Year-to-date performance for the S&P 500® Index and its industry sectors, through 8/31/14 Source: American Trust Investment Advisors, LLC (“ATIA”), FactSet Attribution YTD 12/31/13 weights of sector Sector Performance S&P 500 ATAFX Delta weights in % Health Care % % % -13.0 % ) Technology % Utilities % S&P 500 % Energy % % % -0.2 % Materials % % % -0.3 % Financials % ) Cons. Staples % ) Telecom % ) Cons. Disc. % % % -1.1 % Industrials % ) As of 8/31/14 ) 3 American Trust Allegiance Fund So, how do we decide which sectors to underweight or overweight?This is where we return to our discussion of courage and discipline. Let’s start with discipline. Our discipline is both “top down” as well as “bottom up.” Said differently, we think about the value and prospects of entire sectors of the stock market, as well as the value and prospects of individual stocks. This is a reflexive process. For instance, if we find that there are many inexpensive financial service stocks, we may consider a larger sector allocation. Alternatively, if we noted that, in aggregate, financial service companies seemed inexpensive, it would cause us to look at the valuations of individual stocks in that sector. The table below, replete with definitions of some of the technical terms employed, is an example of how we might think about opportunity and risk for entire sectors of the stock market. In the table, if you look at the valuations of the S&P 500® Index sectors, you will see that some of the better performing groups, such as healthcare, are trading at relatively high levels. For instance, health care trades at 17.0 times next twelve months earnings, shown here as a 17.0 price-to-earnings (“P/E”) ratio. This is 0.4 standard deviations above its 10 year historical P/E ratio. This suggests that health care stocks are expensive, at least relative to their historical levels. If you look down the table you’ll see that both the industrials and information technology sectors look to be relatively inexpensive compared to their 10-year history, at a 0.5 and 0.6 standard deviation discount to the historical levels.This would seem to make a case for being overweight industrials and information technology, and indeed, as of August 31, 2014, the Fund is positioned with significantly greater exposure through stocks in these sectors as compared to the S&P 500® Index. While reversion to the mean, which is implied in the approach taken in this table, is not in and of itself an investment philosophy, we are comforted in our outlook knowing that we are generally overweight sectors which are inexpensive relative to their own history, and underweight sectors which are expensive relative to their own histories. The exceptions are:1) consumer staples, whose weighting is an attempt to mitigate risk in the fund by overweight of an economically resilient sector. This is particularly important for the Fund owing to the lack of healthcare exposure; and 2) consumer discretionary, which has only moved into the more attractive valuation range in the last few weeks, and which we believe could prove to be a fruitful area for additional holdings. 4 American Trust Allegiance Fund Selected valuation and growth metrics for the S&P 500 Index sectors as of 8/31/14 ATAFX NTM Std Dev to NTM EPS PEG Free Cash weights P/E Ratio 10-yr History Growth Ratio Flow Yield + Consumer Staples x 9 % 2 - Energy x 10 % Health Care x 11 % - Materials x 13 % Consumer Discretionary x -0.3 17 % + Financials x -0.3 10 % NM ++ Industrials x -0.5 11 % + Utilities x -0.5 4 % 0 +++ Information Technology x -0.6 13 % + Telecom Services x -1.2 5 % 3 Key to relative sector weights (see prior table for exact sector weights) +++ Significantly overweighted ++ Moderately overweighted + Slightly overweighted - Slightly underweighted Moderately underweighted Significantly underweighted Source: ATIA, Factset, GS Strategy Research NTM P/E Ratio – Next Twelve Months price to earnings ratio. A commonly used way to assess how “expensive” a stock might be; the price of a share of stock divided by the expected earnings per share over the next twelve months; higher values are considered more expensive. Standard Deviation (“SD”) – SD is a commonly used measure of variability used in statistics and probability.It shows the extent to which there is dispersion or variability from a central value, such as a mean (average) value.Low standard deviations mean there is little variability in the data, while high standard deviations mean there is extensive variability in the data.In a “normal” distribution (standard bell curve), 68% of the values will fall within one standard deviation of the mean (or average). EPS – Earnings per share.The amount of money a company earns in a given period (typically a quarter or a year) for each share of the company. PEG Ratio – (Price/earnings)/growth rate. This ratio, calculated by dividing the P/E ratio by an earnings growth rate, is used to relate how expensive a stock is on a relative basis after factoring in the expected growth in earnings, since higher growing stocks typically warrant higher P/E ratios. The higher the PEG ratio, the higher the valuation as measured 5 American Trust Allegiance Fund by a P/E ratio is for a given unit of growth. Higher numbers are more “expensive” than lower values, all else being equal. Free Cash Flow Yield – Free cash flow per share/Price per share. Higher numbers generally indicate more favorable stocks as investors like to minimize the amount they pay for a given level of cash flow. P/E Ratio – Price to earnings ratio.A commonly used way to assess how ‘expensive’ a stock might be; The price of a share of stick divided by the expected earnings per share for the current fiscal year; higher values are considered more expensive. A second element of discipline in our approach, and this is in the realm of “bottom up” work, i.e., based on examination of individual company prospects, involves our attempt to mitigate risk and potentially enhance returns through analysis of company balance sheets. Specifically, we tend to avoid companies with distressed balance sheets that would be vulnerable in a rising interest-rate environment. Conversely, we are overweight a number of insurance companies which stand to benefit from rising rates. Currently, these companies include MetLife, Inc., Principal Financial Group, Inc. and Loews Corporation (through their 90% ownership of insurer CNA). We believe that Berkshire Hathaway Inc., another Fund holding, also stands to benefit in a rising rate environment owing to its large cash holdings, in addition to its insurance subsidiaries. Another factor in the Fund’s relative underperformance in the six month and year-to-date periods includes stock selection geared toward a recovery of U.S. capital spending. Such stocks include major engineering and construction companies such as Chicago Bridge & Iron Company N.V. and Jacobs Engineering Group Inc.—both of which have hurt relative performance. Additionally, we believe our sector overweight for industrials in general, a drag year-to-date, should benefit from a turn in capital spending. We continue to have a high level of conviction that this capital spending thesis will play out in the U.S. economy and potentially for the benefit of our portfolio.Our confidence is based on the competitive advantage afforded to U.S. companies by: 1) comparatively low energy prices; 2) labor costs that have finally become competitive with other major exporting countries—notably including China—on a productivity-adjusted basis owing to stagnant wages in the U.S. and soaring wages abroad; 3) proximity to the healthier spending environment of the U.S. consumer; and 4) advances in technology in which U.S. companies continue to lead. While the anticipated pick-up in capital spending has proved elusive for several years now, we are encouraged by the 6.7% second quarter increase in industrial production, and the 8.4% increase in capital spending in the quarter. This is only one data point, but it is a start. 6 American Trust Allegiance Fund Beyond discipline in investing, which is fundamental and very important, stands courage.In recent weeks, the stock market has been volatile as concerns mount about global economic growth, the strength of the dollar, plunging oil prices, and geopolitical unrest. These four topics are related: 1) Global economic growth: While the U.S. economy reported healthy and accelerating gross domestic product (GDP) growth of 4.6% for the second quarter, accompanied by a drop in the unemployment rate to 5.9%, much of the rest of the world is facing anemic growth prospects in the short term;(Source: Bureau of Economic Analysis and Bureau of Labor Statistics.) 2) Strength of the dollar: The relative strength of the U.S. economy is attracting investment in U.S. assets and the dollar as a currency, leading to dollar appreciation; 3) Plunging oil prices: Rapidly rising U.S. oil and gas production, a dynamic largely confined to the U.S. at this point, is leading to stronger U.S. growth, and increased spending power for U.S. consumers, but also to a drop in global oil prices as global supply outpaces global demand growth; and 4) Geopolitical unrest: U.S. disengagement in Iraq and arguably in the Middle East more broadly, in part afforded by growing U.S. energy independence, has led to instability that now demands U.S. attention. The implications of these four trends are concerning, but we see some positive aspects that surface longer term, calming investor concern. These positives include a fundamentally more competitive U.S. manufacturing base that should lead to wage growth and the reemergence of the U.S. economy as an engine for global growth; a move toward multilateral defense responsibility on the part of our allies—thereby reducing demand on U.S. military spending; and relatively tame inflation in the U.S. owing to lower oil prices and the lower cost of imported goods given dollar strength. The market is quite susceptible to mood swings, and dread about Ebola, amongst other things, is undoubtedly also taking its toll. Take courage. This too shall pass. 7 American Trust Allegiance Fund Notwithstanding the somewhat somber tenor of this letter, we are relatively pleased with the absolute performance of the Fund over the past six and twelve months, and buoyed by the conviction that a healthy mix of discipline and courage (always an effective antidote to fear and greed) we feel should help relative performance in coming periods. We are grateful to you for your support of The American Trust Allegiance Fund and we hope that, in return, we can help you meet your financial goals. Sincerely yours, Paul H. Collins Carey Callaghan Past performance is not a guarantee of future results. Must be preceded or accompanied by a prospectus. Opinions expressed above are those of the investment adviser and are subject to change, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. The Fund may invest in small and medium-capitalization companies which tend to have limited liquidity and greater price volatility than larger-capitalization companies. The Fund’s social policy may cause it to make or avoid investments for social reasons when it is otherwise disadvantageous to do so. The Fund may invest in foreign and emerging market securities which will involve greater volatility and political, economic and currency risks and differences in accounting methods. The risks are particularly significant for funds that invest in emerging markets. The fund may makes short sales of securities, which involves the risk that losses may exceed the original amount invested. The S&P 500® Index is an unmanaged index commonly used to measure performance of U.S. stocks.This index is not available for investment and does not incur charges or expenses. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security. Please refer to the Schedule of Investments for complete holdings. Basis point – 1/100 of 1% Delta – Difference between two numbers The American Trust Allegiance Fund is distributed by Quasar Distributors, LLC. 8 American Trust Allegiance Fund EXPENSE EXAMPLE at August 31, 2014 (Unaudited) As a shareholder of a fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (3/1/14 – 8/31/14). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.45% per the operating expenses limitation agreement. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 9 American Trust Allegiance Fund EXPENSE EXAMPLE at August 31, 2014 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 3/1/14 8/31/14 3/1/14 – 8/31/14* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.45%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. SECTOR ALLOCATION OF PORTFOLIO ASSETS at August 31, 2014 (Unaudited) Percentages represent market value as a percentage of total investments. 10 American Trust Allegiance Fund SCHEDULE OF INVESTMENTS at August 31, 2014 (Unaudited) Shares COMMON STOCKS: 97.81% Value Administrative Support and Services: 1.64% Priceline.com, Inc.* $ Apparel Manufacturing: 4.60% Burberry Group PLC - ADR VF Corp. Broadcasting (except Internet): 2.10% Comcast Corp. - Class A Chemical Manufacturing: 6.51% Colgate-Palmolive Co. LyondellBasell Industries NV - Class A# Praxair, Inc. Tupperware Brands Corp. Computer and Electronic Product Manufacturing: 9.59% Apple, Inc. EMC Corp. Qualcomm, Inc. Teradata Corp.* Conglomerates: 2.97% Loews Corp. Credit Intermediation and Related Activities: 2.06% Discover Financial Services Data Processing, Hosting, and Related Services: 1.35% Acxiom Corp.* Electrical Equipment, Appliance, and Component: 2.99% Whirlpool Corp. Food Manufacturing: 4.34% ConAgra Foods, Inc. Gruma, S.A.B. de C.V. - Class B - ADR* Mondelez International, Inc. - Class A The accompanying notes are an integral part of these financial statements. 11 American Trust Allegiance Fund SCHEDULE OF INVESTMENTS at August 31, 2014 (Unaudited), Continued Shares Value Heavy and Civil Engineering Construction: 3.97% Chicago Bridge & Iron Co. N.V.# $ Insurance Carriers and Related Activities: 10.04% Berkshire Hathaway, Inc. - Class B* MetLife, Inc. Principal Financial Group, Inc. Leather and Allied Product Manufacturing: 0.98% Nike, Inc. - Class B Machinery Manufacturing: 6.56% Applied Materials, Inc. Cummins, Inc. Merchant Wholesalers, Durable Goods: 0.73% Swatch Group AG - ADR Nonstore Retailers: 3.76% eBay, Inc.* Oil and Gas Extraction: 6.67% Occidental Petroleum Corp. Pacific Rubiales Energy Corp.# Other Information Services: 2.08% Google, Inc. - Class A* Google, Inc. - Class C* Pipeline Transportation: 5.24% The Williams Companies, Inc. Professional, Scientific & Technical Services: 2.26% Jacobs Engineering Group, Inc.* Publishing Industries: 2.40% SAP AG - ADR The accompanying notes are an integral part of these financial statements. 12 American Trust Allegiance Fund SCHEDULE OF INVESTMENTS at August 31, 2014 (Unaudited), Continued Shares Value Real Estate: 5.09% CBRE Group, Inc. - Class A* $ Forest City Enterprises, Inc. - Class A* Support Activities for Mining: 3.46% Schlumberger Ltd.# Telecommunications: 2.92% American Tower Corp. Transportation Equipment Manufacturing: 3.50% Ford Motor Co. TOTAL COMMON STOCKS (Cost $18,878,523) SHORT-TERM INVESTMENTS: 2.28% Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%† Reserve Primary Fund - Class 5+‡ — TOTAL SHORT-TERM INVESTMENTS (Cost $585,488) Total Investments in Securities (Cost $19,464,011): 100.09% Liabilities in Excess of Other Assets: (0.09)% ) Net Assets: 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. + Valued at a fair value in accordance with procedures established by the Fund’s Board of Trustees. ‡ Illiquid security. As of August 31, 2014, the security had a value of $0 (0.0% of net assets). The security was acquired between September 16, 2008 and October 22, 2008, and has a cost basis of $3,164. † Rate shown is the 7-day annualized yield as of August 31, 2014. ADR - American Depository Receipt The accompanying notes are an integral part of these financial statements. 13 American Trust Allegiance Fund STATEMENT OF ASSETS AND LIABILITIES at August 31, 2014 (Unaudited) ASSETS Investments in securities, at value (cost $19,464,011) $ Receivables: Dividends and interest Dividend tax reclaim Prepaid expenses Total assets LIABILITIES Payables: Due to advisor Administration fees Audit fees Transfer agent fees and expenses Fund accounting fees Legal fees Custody fees Shareholder reporting Chief Compliance Officer fee Accrued other expenses Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share [$25,573,597 / 877,907 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 14 American Trust Allegiance Fund STATEMENT OF OPERATIONS For the Six Months Ended August 31, 2014 (Unaudited) INVESTMENT INCOME Income Dividends (net of foreign tax withheld and issuance fees of $4,999) $ Interest 47 Total income Expenses Advisory fees (Note 4) Administration fees (Note 4) Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Registration fees Audit fees Legal fees Reports to shareholders Chief Compliance Officer fee (Note 4) Trustee fees Custody fees (Note 4) Miscellaneous expense Insurance expense Total expenses Less: advisory fee waiver (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 15 American Trust Allegiance Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended August 31, 2014 Year Ended (Unaudited) February 28, 2014 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) From net realized gain on investments — ) Total distributions — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Includes undistributed net investment income/(loss) of $ $ ) (a) A summary of share transactions is as follows: Six Months Ended August 31, 2014 Year Ended (Unaudited) February 28, 2014 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 16 American Trust Allegiance Fund FINANCIAL HIGHLIGHTS For a share outstanding throughout the period Six Months Ended 8/31/14 Year Ended (Unaudited) 2/28/14 2/28/13 2/29/12 2/28/11 2/28/10 Net asset value, beginning of period $ Income from investment operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Less distributions: From net investment income — ) From net realized gain on investments — ) — Total distributions — ) Net asset value, end of period $ Total return %‡ % Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before fee waiver %† % After fee waiver %† % Ratio of net investment income/(loss) to average net assets: Before fee waiver )%† )% )% )% )% )% After fee waiver %† % Portfolio turnover rate %‡ % † Annualized. ‡ Not annualized. The accompanying notes are an integral part of these financial statements. 17 American Trust Allegiance Fund NOTES TO FINANCIAL STATEMENTS at August 31, 2014 (Unaudited) NOTE 1 – ORGANIZATION The American Trust Allegiance Fund (the “Fund”) is a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company.The investment objective of the Fund is to seek capital appreciation.The Fund began operations on March 11, 1997. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2012 – 2014, or expected to be taken in the Fund’s 2015 tax returns.The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Wisconsin; however the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Security Transactions, Income and Distributions:Security transactions are accounted for on the trade date. Realized gains and losses on securities sold are calculated on the basis of first in, first out.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. 18 American Trust Allegiance Fund NOTES TO FINANCIAL STATEMENTS at August 31, 2014 (Unaudited), Continued The Fund distributes substantially all net investment income, if any, and net realized gains, if any, annually.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations which differ from accounting principles generally accepted in the United States of America. To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. D. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. E. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. F. REITs:The Fund has made certain investments in real estate investment trusts (“REITs”) which pay dividends to their shareholders based upon available funds from operations.It is quite common for these dividends to exceed the REITs’ taxable earnings and profits resulting in the excess portion being designated as a return of capital.The Fund intends to include the gross dividends from such REITs in its annual distributions to its shareholders and, accordingly, a portion of the Fund’s distributions may also be designated as a return of capital. G. Events Subsequent to the Fiscal Period End:In preparing the financial statements as of August 31, 2014, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of 19 American Trust Allegiance Fund NOTES TO FINANCIAL STATEMENTS at August 31, 2014 (Unaudited), Continued fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. The Fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading on the New York Stock Exchange (4:00 pm EST). Equity Securities:The Fund’s investments are carried at fair value. Equity securities, including common stocks, that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price. Investments in open-end mutual funds are valued at their net asset value per share. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. 20 American Trust Allegiance Fund NOTES TO FINANCIAL STATEMENTS at August 31, 2014 (Unaudited), Continued Short-Term Securities:Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of Advisors Series Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. Illiquid Securities:A security may be considered illiquid if it lacks a readily available market.Securities are generally considered liquid if they can be sold or disposed of in the ordinary course of business within seven days at approximately the price at which the security is valued.Illiquid securities may be valued under methods approved by the Fund’s Board of Trustees as reflecting fair value.At August 31, 2014, the Fund had investments in illiquid securities with a total value of $0 or 0.0% of net assets. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of August 31, 2014: 21 American Trust Allegiance Fund NOTES TO FINANCIAL STATEMENTS at August 31, 2014 (Unaudited), Continued Level 1 Level 2 Level 3 Total Common Stocks Administrative Support and Waste Management $ $
